Title: Enclosure: A Prospectus for the Dutch Loan: A Translation, 17 May 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John


Report
Of a loan in behalf of the United States: three million guilders, Dutch currency, with a 5 percent interest rate per year, for the time period of ten years, to be paid off by 50 f coupons, annually.
His Excellency John Adams, Minister Plenipotentiary of aforementioned United States of America &c. &c., especially authorized by the Congress, will execute this loan in three bonds, La. A, B, C, on 1 June 1782, each consisting of one million guilders, adding up to the aforementioned sum of three million guilders, in behalf of Messrs. Wilhelm & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, which will be authorized by their signatures on each 1,000 f bonds and thus 3,000 bonds, number one to 3,000, each of 1,000 f, which have been notarized by notaries public Van Kleef and Van Hole.
The annual payment of 1/5 of the total amount will be made through the drawing of lots, witnessed by the notary public and other witnesses, in the years 1793, 1794, 1795, 1796, and 1797.
The account will be opened as of now to the bookkeepers of Messrs. Wilhelm & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, and should be provided by 1 June, 1 July, 1 August, 1 September, or 1 October of this year, the date of which can be chosen by the lenders.
